              Case 4:19-cv-01668-YGR Document 48 Filed 10/28/19 Page 1 of 2



 1   John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
 2   407 Bryant Circle, Suite F,
     Ojai, CA 93023
 3   Tel: (805) 272-4001
     Fax: (805) 719-6858
 4   Email: team3@czrlaw.com
 5   Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
 6
     Bellevue, WA 98007
 7
     (425) 747-4500
     Email: deb@debbiancolaw.com
 8
     Carol L. Hepburn, Pro Hac Vice
 9   200 First Avenue West, #550
     Seattle, WA 98119
10   Tel: 206) 957-7272
     Fax: (206) 957-7273
11   Email: carol@hepburnlaw.net

12   Elaine T. Lenahan, Pro Hac Vice
     2655 Villa Creek, Suite 204
13
     Dallas, Texas 75234
14   Phone: 214-584-6664
     Email: elaine@lenahanlaw.com
15
     Attorneys for Plaintiffs.
16
                                  UNITED STATES DISTRICT COURT
17
                                 NORTHERN DISTRICT OF CALIFORNIA
18
     “LILY,” “SARAH,” JANE DOE as court
19   appointed conservator for “SKYLAR” and
     “SAVANNAH” minors, JOHN DOE as court         Case No: 4:19-cv-01668-YGR
20
     appointed conservator for “SALLY” and
21   “SIERRA” minors, WILLIAM L.E.
     DUSSAULT as Guardian ad Litem for            [PROPOSED] ORDER RE COUNSEL
22   “VIOLET,” minor, JANE ROE as next friend
     for “PIA,” “MYA,” and “AVA” minors, JANE
                                                  FOR PLAINTIFFS’ BEING
23
     JONES as next friend for “FIONA” minor,      EXCUSED FROM PERSONALLY
24   JANE SMITH as next friend for “TORI”         OR TELEPHONICALLY
     minor, “MAUREEN,” “AMY,” “ERIN,”             APPEARING OR RESPONDING
25   “CASSEAOPEIA,” “ERIKA,” “JENNY,”             FROM NOVEMBER 5-27, 2019
     “CHELSEA,” MARY DOE as next friend for
26
     “ANGELA” minor, and “ANDY”                   *As Modified by the Court*
27
     [PROPOSED] ORDER RE COUNSEL FOR PLAINTIFFS’ BEING
28
     EXCUSED FROM PERSONALLY OR TELEPHONICALLY
     APPEARING OR RESPONDING FROM NOVEMBER 5-27, 2019 - 1
29   *AS MODIFIED BY THE COURT*
              Case 4:19-cv-01668-YGR Document 48 Filed 10/28/19 Page 2 of 2



 1                               Plaintiffs,
 2   v.
 3
     KENNETH BRESLIN,
 4
                                 Defendant.
 5

 6

 7        The Court, having read and considered the parties’ Stipulation to Excuse
 8   Counsel for Plaintiffs Carol L. Hepburn and Deborah A. Bianco from personally or
 9
     telephonically appearing or responding from November 5-27, 2019, and for good
10

11   cause shown hereby ORDERS as follows:
12
             The Court hereby excuses Counsel for Plaintiffs Carol L. Hepburn and
13            Deborah A. Bianco from personally or telephonically appearing or
14            responding from November 5-27, 2019.
15
             However, the parties and their counsel are deemed to understand that
16            their Case Management Conference Statement is due November 25,
              2019.
17

18        IT IS SO ORDERED.
19
          DATED: October 28, 2019.
20

21

22
                                         _____________________________________
23                                       YVONNE GONZALEZ ROGERS
                                         UNITED STATES DISTRICT JUDGE
24

25

26

27
     [PROPOSED] ORDER RE COUNSEL FOR PLAINTIFFS’ BEING
28
     EXCUSED FROM PERSONALLY OR TELEPHONICALLY
     APPEARING OR RESPONDING FROM NOVEMBER 5-27, 2019 - 2
29   *AS MODIFIED BY THE COURT*
